COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00522-CR


PATRICK EVANS                                                      APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      A jury convicted Appellant Patrick Evans of capital murder in 2007, and the

conviction was affirmed on appeal in 2009. See Evans v. State, No. 08-07-

00213-CR, 2009 WL 2462538, at *11 (Tex. App.––El Paso Aug. 12, 2009, pet.

ref’d) (not designated for publication).    On October 22, 2013, we received

Appellant’s pro se “Notice of Appeal of Recent Motions.” In response, we sent a

      1
       See Tex. R. App. P. 47.4.
letter to Appellant advising him of our concern that we lacked jurisdiction over

this appeal because it appeared he was attempting to appeal a judgment that

had already been affirmed once on appeal. Appellant replied with a letter asking

to withdraw his notice of appeal, which we construe as a motion to dismiss the

appeal. It is the court’s opinion that the motion should be granted; therefore we

dismiss the appeal. See Tex. R. App. P. 42.2(a), 43.2(f); Willis v. State, No. 02-

11-00309-CR, 2011 WL 4345301, at *1 (Tex. App–-Fort Worth Sept. 15, 2011,

no pet.) (mem. op., not designated for publication).

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 19, 2013




                                         2